UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6817


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER MITCHELL, a/k/a Hassan Jones,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:90-cr-00020-2)


Submitted:   August 9, 2012                 Decided:   August 20, 2012


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Mitchell, Appellant Pro Se. John J. Frail, Steven
Loew, Assistant United States Attorneys, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher        Mitchell       appeals   the    district   court’s

order   denying   his    18    U.S.C.    § 3582(c)(2)        (2006)   motion   for

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         United States v. Mitchell, No. 2:90-cr-

00020-2 (S.D. W. Va. Apr. 18, 2012).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         2